CATINNA, Commissioner.
This is an appeal from a judgment of the Graves Circuit Court dismissing upon motion for summary judgment the claim of William O. Gore and Fannie R. Gore against Community Hospital, Inc.
Fannie R. Gore, while an employee of the hospital, sustained a back injury on May 7, 1970. Shortly after her injury, she was admitted to the hospital as a patient. On June 20, 1970, she was again injured when a nurse at the hospital, while treating her, caused her to fall off the bed. See Community Hospital, Inc. v. Gore, Ky., 500 S.W.2d 422, decided May 4, 1973.
The Gores filed this action against the hospital seeking a recovery of damages for the injuries sustained on June 20, 1970.
Community Hospital, Inc., moved for a summary judgment, asserting that the injury of June 20, 1970, was compensable under workmen’s compensation and, therefore, this action was barred.
The court, in sustaining the motion, held that the Workmen’s Compensation Act barred any independent action for the injuries sustained on June 20, 1970.
The injury of June 20, 1970, was not a work-connected injury and is not covered by the Workmen’s Compensation Act. It *425was error for the Graves Circuit Court to grant a summary judgment, as there is a question of fact to be resolved here as to the liability of the hospital and its employee. Roberts v. Davis, Ky., 422 S.W.2d 890 (1967); Petty v. Codell Construction Company, Ky., 346 S.W.2d 22 (1961).
The question of whether Fannie R. Gore was actually injured on June 20, 1970, and if so the extent of such injury and whether it was in any way caused by the negligence of Community Hospital, Inc., is yet to be determined in the action of Fannie R. Gore v. Community Hospital, Inc., and this opinion is not intended as any determination of that question.
The judgment of the Graves Circuit Court is reversed for further proceedings consistent with this opinion.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD, and STEPHENSON, JJ., sitting.
All concur.